OPINION AND ORDER

WILLIAM E. SMITH, District Judge.
Plaintiff Douglas Luckerman, an attorney who formerly represented Defendant Narragansett Indian Tribe (“Tribe”), brought suit against the Tribe in state court for breach of contract, alleging that the Tribe failed to fully compensate him for his services. The Tribe removed the case to federal court and filed the instant motion to dismiss, arguing, among other things, that the case falls within the jurisdiction of its tribal court. (ECF No. 8.) Luckerman filed an opposition to the Tribe’s motion (ECF No. 10), as well as his own motion to remand the matter to state court (ECF No. 11). For the reasons set forth below, both motions are DENIED, and the case shall be stayed pending adjudication in the tribal court.
I. Facts
Luckerman, a Massachusetts attorney and non-member of the Tribe, began representing the Tribe in 2002. In March 2003, Luckerman prepared and directed to the Tribe’s Chief Sachem Matthew Thomas, a letter memorializing the terms of the engagement (“2003 agreement”). The 2003 agreement provides, in pertinent part: “The Tribe agrees to waive any defense of sovereign immunity solely for claims or actions arising from this Agreement that are brought in state or federal courts.” (Ex. to Stipulation 8, ECF No. 4-1.) While the agreement is not signed by any representative of the Tribe, the complaint alleges that the Tribe accepted its terms. A note at the end of document states: “THIS IS YOUR AGREEMENT.. .. IF YOU DO NOT UNDERSTAND IT OR IF IT DOES NOT CON*227TAIN ALL THE AGREEMENTS WE DISCUSSED, PLEASE NOTIFY ME.” (Id. at 9.)
In February 2007, Luckerman was again engaged by the Tribe to act as counsel to one of its offices, the Narragansett Indian Tribal Historic Preservation Office (“NITHPO”). Luckerman and NITHPO entered into an agreement setting forth the terms of the engagement (“2007 agreement”). The agreement provides, in pertinent part: “The NITHPO agrees to a limited waiver of Tribal sovereign immunity in Tribal, federal and state courts, solely for claims arising under this Agreement.” (Id. at 11.) The 2007 agreement is signed by John Brown, the Narragansett Indian Tribal Historic Preservation Officer. Like the 2003 agreement, it directs the recipient to notify Luckerman if there is any problem with the terms.1
The Tribe made some payments to Luckerman, but those payments allegedly were not sufficient to meet the Tribe’s obligations under the 2003 and 2007 agreements. Luckerman claims that the Tribe is currently indebted to him in an amount of over $1.1 million.
II. Discussion
“The question whether an Indian tribe retains the power to compel a non-Indian ... to submit to the civil jurisdiction of a tribal court is one that must be answered by reference to federal law....” Ninigret Dev. Corp. v. Narragansett Indian Wetuomuck Hous. Auth., 207 F.3d 21, 27-28 (1st Cir.2000) (quoting Nat’l Farmers Union Ins. Cos. v. Crow Tribe, 471 U.S. 845, 852, 105 S.Ct. 2447, 85 L.Ed.2d 818 (1985)). Thus, in the present case, this Court has federal question jurisdiction to determine “(1) the extent of the tribal court’s jurisdiction over the plaintiffs claims, and (2) the defendant’s assertion that, as an arm of a federally recognized Indian tribe, the impervious shield of tribal sovereign immunity protected it from suit.”2 Id. at 25. The First Circuit has indicated that the latter issue should be addressed first. See id. at 28.
A. Sovereign Immunity
“Generally speaking, the doctrine of tribal sovereign immunity precludes a suit against an Indian tribe except in instances in which Congress has abrogated that immunity or the tribe has foregone it.” Id. at 29. Here, the Tribe argues that the complaint must be dismissed on sovereign immunity grounds pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. Luckerman counters that the Tribe waived its immunity in the 2003 and 2007 agreements.
With regard to the 2003 agreement, the Tribe responds that the document was not signed by any of its representatives. However, the complaint alleges that Luckerman sent the agreement to Chief Thomas and that the Tribe accepted the terms of the agreement through its conduct. Indeed, the Tribe does not dispute the fact that it received the letter and continued to accept Luckerman’s legal services. While it is true that “a waiver of sovereign immunity cannot be implied,” Santa Clara Pueblo v. Martinez, 436 U.S. 49, *22858, 98 S.Ct. 1670, 56 L.Ed.2d 106 (1978) (internal citation and quotation marks omitted), the Tribe’s conduct here cannot fairly be characterized as an implied waiver. By receiving a proposed agreement that unequivocally purported to waive the Tribe’s sovereign immunity, and treating that agreement as valid, the Tribe expressly waived its immunity. The cases cited by the Tribe are not to the contrary. See id. at 58-59, 98 S.Ct. 1670 (holding that a statute making habeas corpus available to individuals detained by Indian tribes did not constitute a general waiver of sovereign immunity); Bottomly v. Passamaquoddy Tribe, 599 F.2d 1061, 1066 (1st Cir.1979) (“[T]he Tribe’s mere acceptance of benefits conferred upon it by the state cannot be considered a voluntary abandonment of its sovereignty and its attendant immunity from suit.”); Federico v. Capital Gaming Int’l, Inc., 888 F.Supp. 354, 356 (D.R.I.1995) (holding that “a waiver of sovereign immunity cannot be inferred from [an Indian] Nation’s engagement in commercial activity” (internal citation and quotation marks omitted) (alteration in original)).
The 2007 agreement, unlike the 2003 agreement, is signed by a representative of NITHPO. The Tribe, however, contends that this organization is “an entity of the Tribe,” which lacked the authority to waive the Tribe’s sovereign immunity. (Def. Narragansett Indian Tribe’s Mem. in Supp. of its Mot. to Dismiss 6, ECF No. 8-1.) However, three federal courts of appeals, including the First Circuit, have reached the opposite conclusion on similar facts. See Ninigret, 207 F.3d at 29-31 (holding that the Narragansett Indian Wetuomuck Housing Authority, which the court characterized as “an arm of the Tribe,” acting pursuant to a tribal ordinance, waived sovereign immunity by contract); Confederated Tribes of the Colville Reservation Tribal Credit v. White, (In re White), 139 F.3d 1268, 1269, 1271 (9th Cir.1998) (holding that Colville Tribal Credit, “an agency of the Confederated Tribes of the Colville Reservation,” waived sovereign immunity by participating in a Chapter 11 bankruptcy proceeding); Altheimer & Gray v. Sioux Mfg. Corp., 983 F.2d 803, 806, 812 (7th Cir.1993) (holding that “a wholly-owned tribal corporation and governmental subdivision” waived sovereign immunity in a letter of intent).
Further, the fact that the Tribe, not NITHPO, is named as the sole defendant is immaterial. The Tribe has presented no evidence that NITHPO has any independent legal existence. In fact, to the contrary, the Tribe acknowledges that NITHPO is an office of the Tribe. Indeed, in 2002, the Tribe filed a complaint in this Court, listing as the single plaintiff, “Narragansett Indian Tribe of Rhode Island, by and through the Narragansett Indian Tribe Historic Preservation Office.” (Attach. 2 to PI. Douglas J. Luckerman’s Objection to Def. Narragansett Indian Tribe’s Mot. to Dismiss 12, ECF No. 10-2.) Because NITHPO lacks an independent legal existence, its sovereign immunity and the Tribe’s sovereign immunity are one and the same. See Ninigret, 207 F.3d at 29 (“[W]e shall not distinguish between the Tribe and the Authority in discussing concepts such as tribal immunity and tribal exhaustion.”).
B. Tribal Exhaustion
The Tribe’s second argument in support of dismissal is predicated upon the tribal exhaustion doctrine. Under this doctrine, “when a colorable claim of tribal court jurisdiction has been asserted, a federal court may (and ordinarily should) give the tribal court precedence and afford it a full and fair opportunity to determine the *229extent of its own jurisdiction over a particular claim or set of claims.” Id. at 31; see also Rincon Mushroom Corp. v. Mazzetti, 490 Fed.Appx. 11, 13 (9th Cir.2012) (holding that “[tjribal jurisdiction need only be ‘colorable’ or ‘plausible’ ” for exhaustion to apply). Unlike sovereign immunity, “[tjhe tribal exhaustion doctrine is not jurisdictional in nature, but, rather, is a product of comity and related considerations.” Ninigret, 207 F.3d at 31. Therefore, while the Tribe waived its sovereign immunity in the 2003 and 2007 agreements, this holding has no bearing on the question of whether this Court should defer to the tribal court and require exhaustion. In the present case, the parties disagree on the existence of a colorable claim of tribal court jurisdiction.
As a preliminary matter, “the determination of the existence and extent of tribal court jurisdiction must be made with reference to federal law, not with reference to forum-selection provisions that may be contained within the four corners of an underlying contract.” Id. at 33. For this reason, Luckerman’s argument that the Tribe waived the exhaustion requirement in the 2003 and 2007 agreements is meritless.
The Supreme Court has made clear that “the sovereignty that the Indian tribes retain is of a unique and limited character. It centers on the land held by the tribe and on tribal members within the reservation.” Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 327, 128 S.Ct. 2709, 171 L.Ed.2d 457 (2008) (internal citation and quotation, marks omitted). Moreover, “a tribe’s adjudicative jurisdiction does not exceed its legislative jurisdiction.” Id. at 330, 128 S.Ct. 2709 (internal citation and quotation marks omitted). Consistent with these limitations, “tribes do not, as a general matter, possess authority over non-Indians who come within their borders.” Id. at 328, 128 S.Ct. 2709. The Supreme Court has, however, recognized two exceptions to this principle, which allow tribes to:
exercise civil jurisdiction over non-Indians on their reservations, even on non-Indian fee lands.[3] First, [a] tribe may regulate, through taxation, licensing, or other means, the activities of nonmembers who enter consensual relationships with the tribe or its members, through commercial dealing, contracts, leases, or other arrangements. Second,, a tribe may exercise civil authority over the conduct of non-Indians on fee lands within the reservation when that conduct threatens or has some direct effect on the political integrity, the economic security, or the health or welfare of the tribe.
Id. at 329-30, 128 S.Ct. 2709 (quoting Montana v. United States, 450 U.S. 544, 565-66, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981)) (internal quotation marks and citations omitted) (second alteration in original).
Luckerman argues that the first of these so-called “Montana exceptions” does not apply here because his activities pursuant to the contracts were largely conducted off the reservation. However, he concedes that some of these activities occurred on tribal land. Moreover, both the 2003 and 2007 agreements are addressed to tribal officials and were presumably accepted at the Tribe’s offices. See F.T.C. v. Payday Fin., LLC, 935 F.Supp.2d 926, 938 (D.S.D.2013) (“The test of the place of a contract is the place where the last act is *230done by either of the parties which is necessary to complete the contract and give it validity.” (internal citation and quotation marks omitted)). In these circumstances, “treating the nonmember’s physical presence as determinative ignores the realities of our modern world that a [nonmember], through the internet or phone, can conduct business on the reservation and can affect the Tribe and tribal members without physically entering the reservation.” Id. at 939.
Moreover, the First Circuit has suggested, albeit before the Supreme Court’s decision in Plains Commerce Bank, that a tribal court may, in some circumstances, have jurisdiction over activities occurring off the reservation. In assessing tribal jurisdiction over an off-reservation dispute, “an inquiring court must make a particularized examination of the facts and circumstances attendant to the dispute in order to determine whether comity suggests a need for exhaustion of tribal remedies as a precursor to federal court adjudication.” Ninigret, 207 F.3d at 32 (requiring exhaustion of a claim arising from an agreement for the construction of a housing development “on land purchased by the Tribe but situated outside the reservation”). First, the court must ask whether the claim “impact[s] directly upon tribal affairs.” Id. This initial requirement appears satisfied in the present case. See id. (“Courts regularly have held that a contract dispute between a tribe and an entity doing business with it, concerning the disposition of tribal resources, is a tribal affair for purposes of the exhaustion doctrine.”). The next step in the analysis is to “measure the case against the tribal exhaustion doctrine’s overarching purposes.” Id. These purposes include “supporting tribal self-government,” “fosterfing] administrative efficiency,” and “providing] other decisionmakers with the benefit of tribal courts’ expertise.” Id. at 31. Here, the Tribe’s act of securing legal representation regarding issues of tribal land and sovereignty constitutes an exercise of the Tribe’s governmental functions. Moreover, deferring to the tribal court, which regularly deals with issues of tribal jurisdiction, will foster efficiency and produce a record that will assist other decisionmakers.
In sum, Luckerman reached out to the reservation by entering into a consensual relationship with the Tribe, and, accordingly, the tribal court has at least a colorable claim of jurisdiction over suits arising from that relationship.
In a last ditch effort to avoid the exhaustion requirement, Luckerman points to “a joint memorandum of understanding” executed by the Tribe and the State of Rhode Island in 1978, pursuant to which the Tribe gained control of certain lands. See Narragansett Indian Tribe v. Rhode Island, 449 F.3d 16, 19 (1st Cir.2006). In exchange, the Tribe agreed that, except for state hunting and fishing regulations, “all laws of the State of Rhode Island shall be in full force and effect on the settlement lands.” Id. Congress subsequently passed the Settlement Act, which stated that “the settlement lands shall be subject to the civil and criminal laws and jurisdiction of the State of Rhode Island.” Id. (quoting 25 U.S.C. § 1708(a)). The First Circuit has held that this provision “largely abrogates the Tribe’s sovereign immunity,” and that, in light of this abrogation, the state could enforce its criminal laws on settlement lands by executing a search warrant against the Tribe. Id. at 26.
The first problem with Luekerman’s argument on this point is that Narragansett was a sovereign immunity case, in which the First Circuit had no occasion to discuss the doctrine of tribal exhaustion. Additionally, the Narragansett court expressly dis*231tinguished its prior decision in Maynard v. Narragansett Indian Tribe, 984 F.2d 14 (1st Cir.1993), which involved “civil suits premised on activities occurring outside the settlement lands.” Id. at 29. Because the instant case is civil in nature and involves the tribal exhaustion doctrine, a separate and distinct issue from sovereign immunity as explained above, the implications, if any, of Narragansett are far from clear. Accordingly, an assessment of tribal jurisdiction over this case “will require a careful examination of tribal sovereignty, the extent to which that sovereignty has been altered, divested, or diminished, as well as a detailed study of relevant statutes, Executive Branch policy as embodied in treaties and elsewhere, and administrative or judicial decisions.” Nat’l Farmers, 471 U.S. at 855-56, 105 S.Ct. 2447 (footnote omitted). This examination “should be conducted in the first instance in the Tribal Court itself.” Id. at 856, 105 S.Ct. 2447. The care with which the tribal court conducts its jurisdictional analysis as well as the conclusions reached are, of course, subject to review by this Court. ■
Where, as here, the doctrine of tribal exhaustion applies, whether to dismiss the complaint or merely stay the proceedings pending exhaustion is a decision left to the discretion of the trial court. See Ninigret, 207 F.3d at 35. However, a stay is preferable where dismissal may cause problems under the applicable statute of limitations. See, e.g., Rincon, 490 Fed.Appx. at 13-14. Here, some of the allegations in the complaint date back to 2002. Rhode Island has a ten-year statute of limitations for contract actions. See Martin v. Law Offices Howard Lee Schiff, P.C., C.A. No. 11-484S, 2012 WL 7037743, at *1 (D.R.I. Dec. 10, 2012) (citing R.I. Gen. Laws § 9-l-13(a)), report and recommendation adopted, No. CA 11-484 S, 2013 WL 489655 (D.R.I. Feb. 7, 2013). Thus, if Luckerman was forced to re-file, more of his claims would become time-barred with each passing day. For this reason, the Court finds that a stay is appropriate.
III. Conclusion
For the foregoing reasons, Defendant’s motion to dismiss is DENIED, and Plaintiffs motion to remand is DENIED as moot. The case is stayed pending tribal exhaustion. Should the tribal court assert jurisdiction and adjudicate the merits of the case, Plaintiff may return to this Court for review of the jurisdictional issues.
IT IS SO ORDERED.

OPINION AND ORDER

On August 29, 2013, this Court denied Defendant Narragansett Indian Tribe’s (“Tribe”) motion to dismiss, but stayed adjudication of the case pending tribal exhaustion.1 Now, the Tribe has filed a motion for reconsideration of that decision (ECF No. 18), re-emphasizing the Tribe’s position that its tribal sovereign immunity bars the instant lawsuit, and asking again that the Court dismiss the claims brought by Plaintiff Douglas J. Luckerman. For the reasons set forth below, Defendant’s motion for reconsideration is DENIED.
I. Facts
The facts are familiar to the parties. In 2002, Luckerman, a Massachusetts attor*232ney and non-member of the Tribe, began representing the Tribe in legal matters. In March 2003, he prepared and sent a letter memorializing the terms of this engagement to the Tribe’s Chief Sachem Matthew Thomas. This March 2003 letter provides that “[t]he Tribe agrees to waive any defense of sovereign immunity solely for claims or actions arising from this Agreement that are brought in state or federal courts.” (Ex. to Stipulation 8, ECF No. 4-1.) After the letter was sent, the Tribe continued to accept the legal services rendered by Luckerman.2
In February 2007, the Tribe once again sought Luckerman’s services, and he agreed to act as counsel for one of its offices, the Narragansett Indian Tribal Historic Preservation Office (“NITHPO”). Luckerman and NITHPO entered into an agreement, which provided that “NITHPO agrees to a limited waiver of Tribal sovereign immunity in Tribal, federal and state courts, solely for claims arising under this Agreement.” (Ex. to Stipulation 11, ECF No. 4-1.) Narragansett Indian Tribal Historic Preservation Officer John Brown signed the 2007 agreement.
For years, these two agreements between the Tribe and Luckerman were noncontroversial. Indeed, the Tribe made some payments to Luckerman for his services pursuant to these very agreements. These payments, however, were insufficient to compensate Luckerman for all of his work, and he now claims that the Tribe owes him more than $1.1 million.
Luckerman brought suit seeking payment of the fee he claims is owed to him. The Tribe steadfastly maintains that sovereign immunity bars the lawsuit — and this argument is the basis for the Tribe’s motion to reconsider.
II. Discussion
A motion to reconsider “is an extraordinary remedy and should be used sparingly ‘[u]nless the court has misapprehended some material fact or point of law.’ ” Lincoln Nat. Life Ins. Co. v. Wilmington Trust Co., C.A. No. 08-74 S, 2013 WL 4042659, at *3 (D.R.I. Aug. 9, 2013) (quoting Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir.2006)). The extraordinary nature of this remedy is apparent from the fact that the Federal Rules of Civil Procedure do not provide for a motion to reconsider; instead, a court’s inherent power gives it the ability to re-examine its interlocutory orders. Id. “To obtain relief, the movant must demonstrate either that newly discovered evidence (not previously available) has come to light or that the rendering court committed a manifest error of law.” Palmer, 465 F.3d at 30.
The Tribe’s motion to reconsider focuses on its argument that tribal sovereign immunity short-circuits Luckerman’s lawsuit. “Generally speaking, the doctrine of tribal sovereign immunity precludes a suit against an Indian tribe except in instances in which Congress has abrogated that immunity or the tribe has foregone it.” Ninigret Dev. Corp., 207 F.3d at 29. The Court’s August 29 Order (the “Order,” ECF No. 16), recognized that the Tribe could not impliedly waive sovereign immunity. (Order at 227-28.) With respect to the 2003 agreement, this Court determined that the Tribe affirmatively waived its sovereign immunity by receiving that agreement and treating it as valid, despite the agreement’s unequivocal provision waiving *233the Tribe’s sovereign immunity.3 (Id.) Meanwhile, the 2007 agreement was signed by a NITHPO officer. The Court rejected the Tribe’s argument that NITHPO lacked the authority to waive the Tribe’s sovereign immunity finding that NITHPO and the Tribe were not independent legal entities, and thus their sovereign immunity was one and the same. (Id. at 228.)
Now, the Tribe seeks to meet its burden of demonstrating that these determinations constituted manifest errors of law by rehashing its previously rejected arguments and pointing to additional case law that it failed to cite in its motion to dismiss. The Tribe’s arguments fail. The three cases relied on by the Tribe all share a key characteristic that is missing here— each of the Indian tribes in those cases had constitutional provisions or ordinances that dictated how sovereign immunity was to be waived. Sanderlin v. Seminole Tribe of Florida, 243 F.3d 1282, 1287 (11th Cir.2001)4; World Touch Gaming, Inc. v. Massena Mgmt., LLC, 117 F.Supp.2d 271, 272 (N.D.N.Y.2000); Danka Funding Co. v. Sky City Casino, 329 N.J.Super. 357, 365-66, 747 A.2d 837 (N.J.Super.Ct. Law Div.1999). Such constitutional provisions and ordinances put those dealing with the tribes on notice of the procedures that must be followed. The Seminole Tribe’s ordinance explains that “the Seminole Tribe of Florida desires to make clear to all persons having business or otherwise dealing with the Seminole Tribe of Florida, its subordinate economic and governmental units, its tribal officials, employees and authorized agents that the Seminole Tribe of Florida does not under any circumstances intend to voluntarily waive its entitlement to immunity.” Sanderlin, 243 F.3d at 1287.
Here, the Tribe’s Constitution and ByLaws are silent on how the Tribe must waive sovereign immunity, and thus Luckerman reasonably relied on the agreement he entered into with the Tribe. The Tribe has provided an affidavit from Chief Thomas which explains that the “Chief Sachem and the Tribal Secretary execute any Tribal Council resolution memorializing a waiver of immunity.” (Aff. of Chief Sachem Thomas ¶ 7, ECF No. 20-1.) This affidavit, however, unlike the constitutional provisions and ordinances in the cases upon which the Tribe relies, does not put those dealing with the Tribe on notice of its alleged practices regarding sovereign immunity waivers. Additionally, the Tribe points to one provision of its Constitution and ByLaws which states: “The Narragansett Tribe of Indians shall have a private seal. All legal papers must be signed by the Chief Sachem and Secretary and stamped with the Tribal Seal.” (Id. at ¶ 6.) This provision simply does not dictate how the Tribe must waive sovereign immunity.
In sum, nothing has changed in the time between the Tribe’s motion to dismiss and its motion for reconsideration to suggest the Court committed a manifest error of law in its August 29 Order.
III. Conclusion
For the foregoing reasons, Defendant’s motion for reconsideration is DENIED. *234The case remains stayed pending tribal exhaustion.
IT IS SO ORDERED.

. Both the 2003 and 2007 agreements were attached to Luckerman’s state court complaint. In any event, the Court may consider matters outside the pleadings in ruling on Defendant's Rule 12(b)(1) argument. See 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1350 (3d ed. 2004).


. The Tribe's other arguments for dismissal must be addressed, in the first instance, by the tribal court if it decides to exercise jurisdiction over this case.


. The Supreme Court has defined "non-Indian fee land” as "land owned in fee simple by non-Indians.” Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 328, 128 S.Ct. 2709, 171 L.Ed.2d 457 (2008).


. The Tribe made a colorable argument that the dispute should be heard in its Tribal Court. The Court of Appeals for the First Circuit has explained: "The tribal exhaustion doctrine holds that when a colorable claim of tribal court jurisdiction has been asserted, a federal court may (and ordinarily should) give the tribal court precedence and afford it a full and fair opportunity to determine the extent of its own jurisdiction over a particular claim or set of claims.” Ninigret Dev. Corp. v. Narragansett Indian Wetuomuck Hous. Auth., 207 F.3d 21, 31 (1st Cir.2000).


. Of additional importance, the 2003 letter provides the following note: “THIS IS YOUR AGREEMENT ... IF YOU DO NOT UNDERSTAND IT OR IF IT DOES NOT CONTAIN ALL THE AGREEMENTS WE DISCUSSED, PLEASE NOTIFY ME.” (Ex. to Stipulation 9, ECF No. 4-1.)


. The Tribe argues that it is unclear from the record whether it received these two letters from Luckerman. (Def. Mot. for Reconsideration 5, ECF No. 18.) Tellingly, however, the Tribe never disputes that it actually received the letter.


. The Plaintiff in Sanderlin relied on an argument that the Seminole Tribe implicitly waived its sovereign immunity. Sanderlin v. Seminole Tribe of Florida, 243 F.3d 1282, 1286 (11th Cir.2001). By contrast, Luckerman has successfully advanced an argument that the Narragansett Indian Tribe explicitly waived its sovereign immunity through its actions.